PER CURIAM.
The briefs and the record on appeal having been read and given full consideration, and appellant having failed to demonstrate reversible error, the judgment of the lower court hereby appealed is affirmed.
While the appellant in his brief makes certain statements of fact which might, had they been properly alleged in a pleading and established in the record, have raised a justiciable issue, such facts are not so alleged or proved. Hence, since a brief is in no legal sense a pleading, it would be highly improper for us to consider such an issue based solely upon statements and arguments contained in the brief.
WIGGINTON, Acting Chief Judge, CARROLL, DONALD K., and RAWLS, JJ., concur.